Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tajitsu et al. (WO 2016/175321) and using PG Pub. 20180/0108826 as the English equivalent translation.
Regarding claim 1, Tajitsu et al. teach an antibacterial fiber comprising a plurality of charge generation fibers (or piezoelectric fibers) that generate an electric charge when external energy (such as bending) is applied thereto [0160]. The plurality of charge generation fibers are twisted about an axial direction of the antibacterial fiber as shown in Figure 6. The plurality of charge generation fibers being arranged such that electric potentials generated by the plurality of charge generation fibers exhibit non-rotational symmetry with respect to a center of the antibacterial fiber as Tajitsu et al. teach the fibers break, twist together and produce fluff when braided and the present specification teaches when the piezoelectric fibers have different cross-sectional shape, diameter or spacing between fibers, such causes the plurality of charge generation fibers being arranged such that electric potentials generated by the plurality of charge generation fibers exhibit non-rotational symmetry with respect to a center of the antibacterial fiber [0248].
Regarding claims 2-4, the plurality of piezoelectric fibers each comprise a piezoelectric polymer which is taught as uniaxially stretched polylactic acid [0177].
Regarding claim 5, Tajitsu et al. teach the distances between the plurality of charge generation fibers are not uniform as Tajitsu et al. teach the fibers break, twist together and produce fluff when braided and therefore the distances between the plurality of charge generation fibers are not uniform. Tajitsu et al. also teaches different diameter piezoelectric fibers [0606].
Regarding claims 6-7, the plurality of charge generation fibers are twisted counterclockwise or clockwise about the axial direction of the antibacterial fiber [0217]. 
Regarding claim 8, the plurality of charge generation fibers do not have a uniform arrangement aspect between two different cross-sections of the antibacterial fiber as Tajitsu et al. teach the fibers break, twist together and produce fluff when braided. Tajitsu et al. also teaches different diameter piezoelectric fibers [0606].
Regarding claim 9, the plurality of charge generation fibers do not have a uniform cross-sectional area among the plurality of charge generation fibers as Tajitsu et al. teach the fibers break, twist together and produce fluff when braided. Tajitsu et al. also teaches different diameter piezoelectric fibers [0606].
Regarding claim 10, the charge generation fibers do not have a uniform cross-sectional shape as Tajitsu et al. teach the fibers break, twist together and produce fluff when braided. Tajitsu et al. also teaches different diameter piezoelectric fibers [0606].
Regarding claim 11,  the at least one charge generation fiber of the plurality of charge generation fibers has a different electrical characteristic from another charge generation fiber of the plurality of charge generation fibers as Tajitsu et al. teach the fibers break, twist together and produce fluff when braided. Tajitsu et al. also teaches different diameter piezoelectric fibers [0606].
Regarding claim 12, the material of at least one charge generating fiber of the plurality of charge generation fibers is different than a material of another charge generation fiber of the plurality of charge generation fibers as polylactic acid fibers is taught as well as cotton fibers. 
Regarding claims 13 and 15-17, the antibacterial fiber further comprises a dielectric between the plurality of charge generation fibers as insulation fibers are taught between the charge generation fibers. Further, a protective layer coating, an adhesive coating and a flame retardant coating (which is taught as a bromine, phosphorus or antimony compound) are taught as applied. Any of these coating layers can be construed as the dielectric. 
Regarding claim 14, the dielectric is disposed in non-uniform manner between the plurality of charge generation fibers as Tajitsu et al. teach the insulating fibers can be of different diameter and also that some of the insulating fiber are braided while other are not. Further, as Tajitsu et al. teach the charge generation fibers break, twist together and produce fluff when braided, the amount of the dielectric coating between fibers would be non-uniform.
Regarding claim 18, a sheet comprising the antibacterial fiber of claim 16 is taught by Tajitsu et al [0077]. 
Regarding claim 19, a sheet cover comprising the antibacterial fiber of claim 16 is taught by Tajitsu et al. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789